DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     CARLOS JOSE RIVERA, JR.,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2468

                              [March 26, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Joseph George Marx,
Judge; L.T. Case No. 502009CF016351A.

  Kai Li Aloe Fouts of Eisenberg & Fouts, P.A., West Palm Beach, for
appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.